Case: 4:20-cv-00317-SEP Doc. #: 221 Filed: 07/01/20 Page: 1 of 4 PageID #: 28251




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION

                                 Plaintiff,
                                                                 Case No. 4:20-cv-00317-SEP
                            v.
PEABODY ENERGY CORPORATION
and
ARCH COAL, INC.,
                                 Defendants.

          DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE THIRD PARTY
             DECLARATIONS OF WITNESSES THAT TESTIFIED LIVE

        Defendants Peabody Energy Corporation (“Peabody”) and Arch Resources, Inc., f/k/a

Arch Coal, Inc. (“Arch”), respectfully submit this Motion In Limine to exclude from the

evidentiary record in this proceeding the declarations offered by Plaintiff Federal Trade

Commission (“FTC”) of individuals who testified live at depositions. For the reasons set forth in

the accompanying memorandum, Defendants request that the Court grant their motion to exclude

the third party declarations of witnesses that testified live.




                                                   1
Case: 4:20-cv-00317-SEP Doc. #: 221 Filed: 07/01/20 Page: 2 of 4 PageID #: 28252




Dated: July 1, 2020                        Respectfully submitted,

                                                  William C. Lavery


                                           BAKER BOTTS LLP
                                           Stephen Weissman #451063 (DC)
                                           (stephen.weissman@bakerbotts.com)
                                           Michael Perry #1047965 (DC)
                                           (michael.perry@bakerbotts.com)
                                           William Lavery #503292 (DC)
                                           (william.lavery@bakerbotts.com)
                                           Andrew George #988552 (DC)
                                           (andrew.george@bakerbotts.com)
                                           Matthew Adler #1022438 (DC)
                                           (matthew.adler@bakerbotts.com)
                                           Elisa Beneze #1048179 (DC)
                                           (elisa.beneze@bakerbotts.com)
                                           Jarad Daniels #1044253 (DC)
                                           (jarad.daniels@bakerbotts.com)
                                           Steven Pet #1617458 (DC)
                                           (steven.pet@bakerbotts.com)
                                           700 K St NW
                                           Washington, DC 20001
                                           Tel: (202) 639-7700

                                           Counsel to Defendant Arch Coal, Inc.


    DEBEVOISE & PLIMPTON LLP                AKIN GUMP STRAUSS HAUER
    Edward D. Hassi, #1026776 (DC)          & FELD LLP
    (thassi@debevoise.com)                  Goray Jindal, #471059 (DC)
    Leah S. Martin, #1029757 (DC)           (gjindal@akingump.com)
    (lmartin@debevoise.com)                 Corey W. Roush, #466337 (DC)
    801 Pennsylvania Avenue, N.W.           (croush@akingump.com)
    Washington, DC 20004                    J. Matthew Schmitten, #742690 (GA)
    Tel.: (202) 383-8000                    (mschmitten@akingump.com)
    Michael Schaper, #4033486 (NY)          2001 K Street, N.W.
    (mschaper@debevoise.com)                Washington, DC 20006
    J. Robert Abraham, #4935110 (NY)        Tel.: (202) 887-4000
    (jrabraham@debevoise.com)
    Tristan M. Ellis, #5405444 (NY)          Cristina Thrasher, #5109954 (NY)
    (tmellis@debevoise.com)                  (cthrasher@akingump.com)
    919 Third Avenue                         One Bryant Park
    New York, NY 10022                       Bank of America Tower
    Tel.: (212) 909-6000


                                       2
Case: 4:20-cv-00317-SEP Doc. #: 221 Filed: 07/01/20 Page: 3 of 4 PageID #: 28253




    HUSCH BLACKWELL LLP                          New York, NY 10036
    Catherine L. Hanaway                         Tel.: (212) 872-1000
    (catherine.hanaway@huschblackwell.com)
    Michael C. Martinich-Sauter
    (Michael.martinich-
    sauter@huschblackwell.com)
    190 Carondelet Plaza, Suite 600
    St. Louis, MO 63105
    Tel.: (314) 480-1500

                        Counsel to Defendant Peabody Energy Corporation




                                             3
Case: 4:20-cv-00317-SEP Doc. #: 221 Filed: 07/01/20 Page: 4 of 4 PageID #: 28254




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 1, 2020, a true and correct copy of the foregoing document

was electronically filed with the Clerk of Court using the CM/ECF system, to be served via

operation of the Court’s electronic filing system upon all counsel of record.

                                                     /s/ William C. Lavery




                                                 4
